Citation Nr: 1132198	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  07-36 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

The propriety of the reduction from 100 percent to 40 percent for the service-connected prostate cancer, to include whether a disability rating in excess of 40 percent is warranted from November 1, 2007 and whether a disability rating in excess of 60 percent is warranted from May 20, 2008.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel




INTRODUCTION

The Veteran served on active duty from September 1967 to August 1969.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO decreased the 100 percent disability rating assigned for the service-connected prostate cancer to 40 percent, effective from November 1, 2007.  The Veteran disagreed with that determination, and timely appealed.  During the pendency of the appeal, but before the case was certified to the Board, the RO issued a rating decision in September 2008 that increased the 40 percent disability rating to 60 percent for the service-connected prostate cancer.  As the award is not a complete grant of benefits, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The competent medical evidence of record shows no local recurrence or metastasis of the Veteran's prostate cancer, and the predominant residuals involve voiding dysfunction.

2.  Since November 1, 2007, the evidence of record showed that the Veteran's service-connected prostate cancer status post radical prostatectomy was productive of voiding dysfunction in the form of constant near-constant incontinence that more nearly approximated that of requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  

3.  Renal dysfunction as a residual of prostate cancer has never been demonstrated.  





CONCLUSIONS OF LAW

1.  The criteria for the restoration of the veteran's 100 percent rating for residuals of prostate cancer have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.321(b)(1), 3.344, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2010).

2.  The criteria for the assignment of a 60 percent rating, but no higher, have been met since November 1, 2007, for the service-connected residuals of prostate cancer.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.115b, Diagnostic Code 7528 (2010).

3.  The criteria for the assignment of a rating in excess of 60 percent for the service-connected residuals of prostate cancer have not been met at any time during the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.115b, Diagnostic Code 7528 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Accordingly, VA had no further duty to notify after the Veteran disagreed with the initial rating that was assigned to erectile dysfunction, as service connection had already been granted.

In an April 2007 rating decision, the RO proposed a reduction in the Veteran's 100 percent rating assigned for active prostate cancer to 40 percent based on residuals, which predominantly included voiding dysfunction.  

Before an evaluation for a service-connected disability may be reduced or discontinued, the procedural requirements of 38 C.F.R. § 3.105(e) must be satisfied.  Specifically, 38 C.F.R. § 3.105(e) provides that a rating proposing the reduction or discontinuance must be prepared, setting forth all material facts and reasons for the action.  Additionally, the RO must advise the veteran of the proposed rating reduction or discontinuance and afford 60 days in which to present additional evidence showing that compensation should be continued at the present evaluation level and to request a hearing.  Id.  If such additional evidence is not received within the 60-day period, the RO is to take final rating action and the award is to be reduced or discontinued as set forth in the proposal.  

Here, the RO proposed the rating reduction in question in an April 2007 rating action.  The Veteran was sent a notice letter also dated in May 2007.  Such communication fully detailed the proposal to reduce his disability evaluation and apprised him that he had 60 days to submit additional evidence to show that a reduction was not appropriate and to request a hearing.  No evidence was submitted in response to such notice within the 60 day period, and the reduction was implemented in a July 2007 rating decision, effective November 1, 2007.  Based on the foregoing, the procedural requirements regarding proper notification of a proposed rating reduction, as outlined in 38 C.F.R. § 3.105(e), were satisfied here.  Therefore, the reduction ordered in the July 2007 rating decision is not deemed improper on the basis of deficient notice.

Further regarding rating reductions, the law provides that, when a rating has continued for a long period at the same level (5 years or more), any rating reduction must be based on an examination that is as complete as the examinations that formed the basis for the original rating and that the condition not be likely to return to its previous level.  38 C.F.R. § 3.344(a), (b), (c); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  A reduction may be accomplished when the rating agency determines that evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  However, where a rating has been in effect for less than five years, the regulatory requirements under 38 C.F.R. § 3.344(a) and (b) are inapplicable, as set forth in 38 C.F.R. § 3.344 (c).  In such cases 38 C.F.R. § 3.344 (c) states that reexamination disclosing improvement will warrant reduction in rating.  In the present case, the Veteran's 100 percent disability rating had been in effect for more than 5 years at the time the reduction became effective, in November 2007.  

As such, the requirements under 38 C.F.R. § 3.344(a) and (b) do apply in the instant case.  Here, the examination on which the reduction was based was conducted in April 2007, and was specifically afforded the Veteran for the purpose of determining whether or not he had completed treatment for his prostate cancer, whether there was any current malignancy, and what his current residuals, if any, were.  The RO had afforded the Veteran two previous VA examinations, in April 2003 and January 2004 to determine the above findings, but the Veteran had not yet begun any treatment for his prostate cancer at the time of those evaluations; thus the initial 100 percent rating was confirmed and continued pursuant to those previous examinations, pending a future examination.  The April 2007 examination satisfied the criteria set forth under 38 C.F.R. § 3.344(a) and (b).  It was conducted nearly two years after the Veteran's prostate surgery, and the examination report did not show that there was a reoccuring malignancy or metastasis of the primary prostate cancer.  Moreover, as will be explained below, the examination was as full and complete as the prior examinations and sustained improvement was shown as the cancer had not reoccurred or metastasized.  Based on the foregoing, the procedural requirements regarding proper examination of the Veteran's medical condition prior to a rating reduction, as outlined in 38 C.F.R. § 3.344(a) and (b) were satisfied here.  Therefore, the reduction ordered in the July 2007 rating decision is not improper on the basis of a deficient examination.

The RO provided the appellant notice by way of a letter dated in August 2007.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim of service connection, and the relative duties of VA and the claimant to obtain evidence.  The notification also advised the Veteran of the criteria regarding degrees of disability or effective dates for any grant of service connection.  Following that letter, the RO sent another letter to the Veteran in July 2008 which listed the specific criteria pertaining to rating prostate cancer and its residuals.  This letter was followed with a September 2008 supplemental statement of the case.  In light of the foregoing there has been compliance with VA's duty to notify provisions.  

Regarding VA's duty to assist, VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the veteran physical examinations to determine the status of the prostate cancer and afforded the Veteran the opportunity to give testimony before the Board.  In this regard, the Board notes that the RO did not attempt to obtain records from the Social Security Administration (SSA).  In 1999, the Veteran reported in connection with a claim for pension benefits in 1999 that he had filed for Social Security disability benefits as he could not work following a stroke.  Pursuant to a letter from the Social Security Administration, disability benefits were granted in January 2000.  When VA has notice that a veteran is receiving disability benefits from the SSA, and it is unclear whether those records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting SSA disability benefits, and the supporting medical documents on which the decision was based.  See Golz v. Shinseki, 590 F.3d 1217 (Fed. Cir. 2010).  Here, the Veteran has clearly explained that he did not receive SSA benefits until he was unable to perform his job duties due to his stroke and the resulting impairment.  The Veteran has never suggested, nor does the medical evidence of record suggest, that the Veteran has ever received SSA disability benefits due to prostate cancer.  Accordingly, the duty to assist does not require VA to obtain those records in connection with his current claim.

II.  Rating Reduction - Prostate Cancer

In an April 2003 rating decision, service connection for prostate cancer was established, with a disability evaluation of 100 percent assigned pursuant to Diagnostic Code 7528 for malignant neoplasms of the genitourinary system, effective from August 15, 2002, the date of his diagnosis, which was within one year of the filing of his claim.  The 100 percent rating was assigned based on the fact that his condition was in a state of active malignancy.  Pursuant to the criteria of Diagnostic Code 7528, the April 2003 rating decision, and the subsequent April 2003 notice thereof, advised the Veteran that a new examination would be conducted at a future date to review any residual disability and to reassess the rating assigned.

The medical record indicates that the Veteran was afforded VA examinations in April 2003 and again in January 2004; however, according to these examination reports, the Veteran had yet to undergo treatment for his prostate cancer.  As such, the 100 percent rating was confirmed and continued based on active malignancy pursuant to rating decisions dated in May 2003 and February 2004.  

In April 2007, the Veteran was afforded another VA examination.  He reported to the examiner that he eventually underwent a radical retropubic prostatectomy in April 2005 at a private facility.  (The Veteran later submitted these private records to VA confirming that the prostatectomy indeed took place in April 2005, and they have been associated with the claims file).  He reportedly initially lost 30 pounds during and around the surgery, but gained it back.  He was voluntarily trying to lose the weight because of other health issues.  There was no loss of appetite.  The Veteran reported increased urinary frequency, urinating at least every hour during the daytime and 4 to 5 times at night.  The stream was reportedly strong with no hesitancy, dysuria or hematuria, but there was some post void dribbling.  There was urgency, and according to the Veteran, there was occasional leakage once or twice per month if he did not get to the bathroom on time.  The examiner noted, however, that the Veteran did not need to wear any absorbent materials for the same.  The examiner also noted that the Veteran had no history of acute nephritis.  Finally, the examiner indicated that after the Veteran's surgical procedure in April 2005, there was no need for catheter, dilator or drain.  Genitourinary examination was unremarkable.  The Veteran's PSA CENT was .28.  The impression was adenocarcinoma of the prostate stage T1C; status post radical retropubic prostatectomy at a private hospital in April 2005, with current complaints of frequency, urgency, occasional urge incontinence and erectile dysfunction (ED) secondary to the same.  

In light of the Veteran's ED, entitlement to special monthly compensation (SMC) based on the loss of use of a creative organ was granted pursuant to an April 2007 rating decision.  Likewise, based on the findings from the April 2007 VA examination, the RO proposed to reduce the initial 100 percent rating to 40 percent for the service-connected prostate cancer.  Such reduction was accomplished in a July 2007 rating decision and the reduction was effective November 1, 2007.  In essence, the Veteran received a 100 percent rating for his prostate cancer from August 15, 2002 to October 31, 2007, at which time his award was reduced.  The Veteran initially challenged the propriety of the rating reduction.  During the pendency of this claim, the RO issued another rating decision in September 2008 that increased the 40 percent rating to 60 percent for the prostate cancer residuals, effective from May 20, 2008.  The Board must not only address the propriety of the reduction, but also whether an disability rating in excess of 40 percent is warranted from November 1, 2007 to May 20, 2008, and whether a rating in excess of 60 percent is warranted from May 20, 2008. 

Pursuant to the rating schedule, malignant neoplasms of the genitourinary system are evaluated as 100 percent disabling.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  A note to this provision indicates that following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedures, the rating of 100 percent will continue with a mandatory VA examination at the expiration of six (6) months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e) of this chapter.  If there has been no local reoccurrence or metastasis, the rating will be based on residuals of the disorder, to include voiding dysfunction or renal dysfunction, whichever is predominant.  Id.

Where reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction of current compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation should be continued at the present level.  Id.  The beneficiary will also be informed that he or she will have an opportunity for a predetermination hearing.  38 C.F.R. § 3.105(i).

If doubt remains after review and consideration of the record, then the rating in effect should be continued.  See 38 C.F.R. § 3.344(b).  The veteran may not be required to prove by a preponderance of the evidence that he is entitled to the continuance of the rating in effect.  Rather, to warrant reduction in rating, it must be shown that the preponderance of the evidence supports the reduction itself, and with application of the "benefit-of-the-doubt" doctrine under 38 U.S.C.A. § 5107(b) as required.  See Brown v. Brown, 5 Vet. App. 413, 420 (1993); see also Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).

As an initial matter, the RO complied with the procedural requirements of 38 C.F.R. § 3.105(e).  As previously stated, the Veteran was notified of the proposed reduction and was given an opportunity to submit additional evidence and testify at a hearing in support of his claim.  The reduction was made effective no sooner than permitted by current law and regulations ("the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires").  38 C.F.R. § 3.105(e).  The Veteran has not asserted any non-compliance with these provisions.

Having concluded that the RO correctly followed the necessary procedures to reduce the veteran's 100 percent disability rating, the Board next turns to whether, based on the medical evidence of record, it was proper to do so.

First, because the veteran's 100 percent disability rating had been in effect for at least five years at the time of the reduction, the provisions of 38 C.F.R. § 3.344 (a) and (b) do apply.  Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction.  It is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, psychoneurotic reaction, arteriosclerotic heart disease, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Ratings on account of diseases which become comparatively symptoms free (findings absent) after prolonged rest, e.g. residuals of phlebitis, arteriosclerotic heart disease, etc. will not be reduced on examinations reflecting the results of bed rest.  Moreover, though material improvement in the physical or mental condition is clearly reflected the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  See 38 C.F.R. § 3.344(a).

However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction. 38 C.F.R. § 3.344(c). Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations. In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c).

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.

Here, the examinations of record prior to the reduction consist of VA examinations in April 2003, January 2004 and April 2007.  As previously emphasized, the April 2003 and January 2004 examinations both indicated that the Veteran had not yet begun any treatment or had any surgery for his prostate cancer.  In April 2003, his PSA was 5.9 and the examiner noted that an August 2002 pathology showed adenocarcinoma, moderately differentiated Gleason's score of 3+3=6.  In January 2004, his PSA was 6.3, the Gleason's score was again noted to be 3+3=6, and the diagnosis was prostate cancer.  Thus, these examinations clearly show that the Veteran's prostate was still in a malignant state.  Accordingly, the 100 percent rating for the service-connected prostate cancer was confirmed and continued.  The April 2007 VA examination report, however, clearly showed that the Veteran had undergone a radical retropubic prostatectomy in April 2005, and that he was now status post radical retropubic prostatectomy.  His PSA Cent was .28.  Further, the VA examination, having been accomplished two years after the surgery, indicates that the only residuals from his prostate cancer were voiding dysfunction and ED.  The examiner specifically indicated that there was no history of acute nephritis, ruling out any renal complications.  The examiner indicated that no rectal examination was performed because the Veteran declined, indicating that his private physician had recently performed a rectal examination and told him that there was nothing there.  VA treatment records, including records dated in September 2007 and March 2008 and test results from September 2008, show that the PSA was .2 and that he was status post TURP.  The VA medical records do not show that there was a reoccurrence or metastasis of the prostate cancer.   

Because the evidence from the VA examinations in April 2003 and January 2004 show continued malignancy; but, the examination in April 2007 shows status post radical retropubic prostatectomy, with no evidence of metastasis, and there is no current malignant neoplasm of the genitourinary system reported, the criteria pursuant to 38 C.F.R. § 3.344 have been satisfied.  The April 2007 examination was adequate and at least as full and complete as the earlier examinations as it was based on a review of the history and as an examination with testing was performed.  In other words, the evidence shows that sustained improvement had been maintained since the surgery in 2005, and that there was a material improvement in the Veteran's condition, as he went from having a malignancy, to having no malignancy, with only residuals of the surgery.  Thus, because the Veteran was given proper notice of the proposed reduction pursuant to 38 C.F.R. § 3.105(e); and, because the April 2007 examination was as full and complete as the other examinations, it is adequate to show the Veteran's current state of malignancy, or lack thereof, based on the rating criteria pertinent to his claim.  Moreover sustained improvement that is reasonably certain to be maintained under the ordinary conditions of life is shown by the VA examination of April 2007 and the VA medical records dated thereafter which indicate that there has not been a reoccurrence or metastasis.  Accordingly, the reduction in the 100 percent evaluation is proper.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  Furthermore, and critical to this case, the rating criteria used to evaluate service-connected prostate cancer specifically dictate malignant neoplasms of the genitourinary system are to be rated at 100; however, following treatment therefor, any residuals are to be rated on residuals, as long as there has been no local reoccurrence or metastasis.  As the VA examination report in April 2007, and the VA medical records thereafter, clearly show no local reoccurrence or metastasis, a rating on the residuals is proper.  Accordingly, the preponderance of the evidence shows that the reduction in the rating was proper.   


III.  Increased Ratings

Upon concluding that the reduction from 100 percent is proper, the next step is to determine the proper disability rating.  The Veteran asserts that the 40 percent rating assigned for the service-connected prostate cancer residuals from November 1, 2007, and the 60 percent disability rating assigned from May 20, 2008 are not representative of the severity of the residuals of his status post radical retropubic prostatectomy, which consists of his voiding dysfunction.  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The rating schedule also provides that when an unlisted disability is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

It is appropriate to consider whether separate ratings should be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under 38 C.F.R. § 4.115, Diagnostic Code 7528, if there has been no local reoccurrence or metastasis, the disability rating will be based on residuals of the disorder, to include voiding dysfunction or renal dysfunction, whichever is predominant.  Id.

Voiding dysfunction is to be rated as urine leakage, frequency or obstructed voiding.  38 C.F.R. § 4.115a.  According to Diagnostic Code 7528, based on the criteria for voiding dysfunction, continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence is rated as follows: requiring the wearing of absorbent materials which must be changed less than 2 times per day (20 percent); requiring the wearing of absorbent materials which must be changed 2 to 4 times per day (40 percent); and requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day (60 percent).  38 C.F.R. § 4.115(a).

Urinary frequency is rated as follows: daytime voiding interval between two and three hours, or awakening to void two times per night (10 percent); daytime voiding interval between one and two hours, or awakening to void three to four times per night (20 percent); and daytime voiding interval less than one hour, or awakening to void five or more times per night (40 percent).  Id.

Obstructed voiding warrants a 30 percent evaluation if there is urinary retention requiring intermittent or continuous catheterization.  Id.  

In this case, the Veteran's voiding dysfunction is most predominant, and there is no evidence of any renal dysfunction.  At VA examination in April 2007, the Veteran reported increased urinary frequency, urinating at least every hour during the daytime and 4 to 5 times at night.  The stream was reportedly strong with no hesitancy, dysuria or hematuria, but there was some post void dribbling.  There was urgency, and according to the Veteran, there was occasional leakage once or twice per month if he did not get to the bathroom on time.  The examiner noted, however, that the Veteran did not need to wear any absorbent materials for the same.  

Based on these findings, a 40 percent rating pursuant to urinary frequency for the service-connected prostate cancer residuals is proper, because the Veteran was voiding approximately 5 times at night during that time period.  A higher, 60 percent, rating is not for application based on urine leakage according to these findings because the examination report clearly demonstrated that the Veteran did not need to use absorbent materials.  Additionally, as renal dysfunction is not shown, a rating in excess of 40 percent is not for application pursuant to the criteria governing renal dysfunction.  

In a July 2007 statement to the RO, however, the Veteran reported that he had severe pain and constant voiding and leakage, soiled clothing, and that additional pressure caused additional pain.  Although the Veteran did not specifically indicate the use of absorbent materials in that statement, the VA outpatient treatment records from August 2007 show that he reported increased dribbling and urgency in August 2007 and began wearing absorbent materials that same month.  The VA outpatient records list disposable briefs along with his other prescribed medications beginning in August 2007.  Although there is some question as to the number of times per day that the absorbent materials were changed during this time period, the Veteran later submitted another statement in March 2008 noting that he changed his absorbent pads 3 or more times daily, and also mentioned that he had pain and cramps.  This statement, alone, leaves open the possibility that the Veteran may have been using absorbent materials 4 or more times daily at least on occasion.  

Then, in May 2008, at a another VA examination, the Veteran specifically noted that his urinary incontinence required him to wear pads, and change them 5 to 6 times per day.  

Based on the findings of the May 2008 examination report, it is clear that as of that point, the criteria are met for the assignment of a 60 percent rating based on urine leakage, because the Veteran is wearing absorbent materials which must be changed more than 4 times daily.  Although it is unclear exactly how many times he was changing his pads prior to that date, it has been established that the Veteran was definitely wearing absorbent materials prior to the reduction in his disability rating from 100 percent (the reduction from 100 percent became effective in November 2007, and the Veteran began wearing pads in August 2007), and it is reasonable to conclude, based on the Veteran's competent and credible statements, that his reported constant incontinence necessitated pad changes more than 4 times daily.  Although the Veteran may not change his pad more than 4 times daily every single day, the Veteran has clearly described a disability picture that more nearly approximates that of needing to change absorbent materials more than 4 times per day, thus warranting the assignment of a 60 percent disability rating for the service-connected prostate cancer residuals since the date of the reduction.  

The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, undergoing physical therapy, and, in this case, constant incontinence.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

There is no reason to doubt the Veteran's credibility in this regard.  Resolving all doubt in the Veteran's favor, the criteria for the assignment of a 60 percent rating, but not higher, are more nearly approximated from November 1, 2007, based on the Veteran's constant incontinence and need to wear absorbent materials that must be changed approximately more than 4 times daily, particularly given the Veteran's other complaints of pain and cramping, which are not specifically contemplated by the rating schedule, but which are considered in this rating given the increase here.  

The 60 percent rating assigned is the highest schedular rating provided for voiding dysfunction.  To warrant a higher rating, renal dysfunction must be demonstrated, and that is not the case here.  The April 2007 examination report noted no nephritis, and the May 2008 examination specifically noted that March 2008 clinical labs revealed hemoglobin A1C of 6.2, BUN of 19, and creatinine of 0.96.  The diagnosis in May 2008 was normal renal function.  As such, the criteria for a rating in excess of 60 percent are not met at any time during the appeal period.  

The Veteran's residuals of prostate cancer include impotence, and such disability is not contemplated by the rating criteria applicable to voiding dysfunction.  Nevertheless, in recognition of the Veteran's erectile dysfunction, he was awarded a special monthly compensation (SMC) based on loss of use of a creative organ.  Thus, the Veteran is indeed receiving compensation specifically for the erectile dysfunction.  

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  However, there has been no showing that the service-connected prostate cancer residuals under consideration otherwise render impracticable the application of the regular schedular standards.  He is receiving the highest rating possible pursuant to voiding dysfunction, and because there is no renal dysfunction, a higher rating is not for application.  The criteria upon which the rating is based describe the Veteran's condition exactly, that he must wear absorbent materials because of constant incontinence.   The regular schedular standards contemplate the symptomatology shown in this case as was discussed above.  In essence, there is no evidence of an exceptional or unusual disability picture in this case which renders impracticable the application of the regular schedular standards.  Although the Veteran has complained of pain and cramping, no VA examination has provided any positive evidence of any other residual associated with prostate cancer that would account for this pain, such as stricture disease, urinary tract infection or renal complications.  Genitourinary examination was normal in April 2007, and renal function was normal in May 2008.  The Veteran has not required dilation or catheter drainage.  The 60 percent rating assigned for the residuals of the prostate cancer compensates the Veteran for his predominant residual of voiding dysfunction and is indicative of commensurate industrial impairment.  As such, referral for consideration for an extraschedular evaluation is not warranted here.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Reduction of the 100 percent disability rating for residuals of prostate cancer with erectile dysfunction, effective November 1, 2007, was proper.

Entitlement to an increased rating of 60 percent from November 1, 2007 to May 20, 2008, but no higher, for the service-connected prostate cancer residuals is granted, subject to the laws and regulations governing the payment of monetary benefits.

A rating in excess of 60 percent for the service-connected prostate cancer residuals is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


